Citation Nr: 1506723	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a psychiatric disorder. 

3.  Entitlement to service connection for a respiratory disorder. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits sought. 

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to separate ratings for service-connected tinnitus and service-connected serous otitis media has been raised by the record in the November 2014 Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's Board hearing, he indicated that his hearing had worsened since the last VA examination in May 2009.  The medical evidence currently of record does not demonstrate hearing loss in either ear as defined by VA regulation.  However, given that the Veteran's last audiologic examination is nearly six years outdated, and the Veteran has testified that his hearing has worsened since he was last examined, he should be provided an updated VA audiologic examination to determine if he currently has a hearing loss disability as defined by VA regulation, and if so, whether such disability is related to service. 

During the Veteran's Board hearing, he identified outstanding private psychiatric treatment records from Dr. S.E.  At the hearing, the Veteran's representative requested an updated, comprehensive VA psychiatric examination for the Veteran.  Although the medical evidence of record does not show a current diagnosis of a psychiatric disorder, aside from marijuana dependence and polysubstance abuse in sustained remission, the evidence is nearly six years outdated, with the most recent VA psychiatric examination conducted in June 2009.  Accordingly, the RO should request that the Veteran authorize VA to obtain any outstanding psychiatric treatment records, and the Veteran should be afforded an updated VA examination to determine whether any psychiatric disorder is present, and if so, whether it is related to service.  

The Veteran has not been provided a VA examination to address his service connection claim for a low back disability.  The Veteran's service treatment records reflect that he injured his back in service while lifting heavy objects in August 1968.  He was diagnosed with minor back strain at that time.  Post-service private treatment records show a diagnosis of lumbar sprain and strain with associated sciatica, and reflect that he is receiving ongoing treatment for this condition.  The Veteran testified at his November 2014 hearing that he is also currently taking medication for this condition, as prescribed by his primary care physician, Dr. S.S.  Since the Veteran's private medical records show a current low back disability, service treatment records show a back injury in service, and the Veteran has asserted that his current low back condition is related to his in-service injury, a VA examination is required under VA's duty to assist.   

As to the service connection claim for a respiratory disorder, the Veteran was afforded a VA respiratory examination in May 2009.  Although the examiner found that asbestosis was not present on examination, she noted that a chest X-ray showed bullous emphysema with extensive bilateral apical pleuroparechymal chronic changes.  The examiner did not provide an opinion as to whether this diagnosed respiratory condition was related to service or to any incident of service origin.  Therefore, a clarifying opinion is needed, to include an additional VA respiratory examination if deemed appropriate, in order to resolve this issue.   

On remand, the Veteran should also be provided an opportunity to submit, or to authorize VA to obtain on his behalf, any outstanding private treatment records pertinent to the issues on appeal.  The Veteran should also be given an opportunity to submit any lay evidence regarding hearing loss, respiratory, psychiatric, or low back symptoms during and since service.          

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records, to include, but not limited to, any treatment records from Dr. S.S. (the Veteran's primary care physician), Dr. S.E. (who provides counseling), and Dr. P. (a pulmonologist).  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service respiratory symptoms, psychiatric symptoms, low back symptoms, and hearing loss.  He should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, schedule the Veteran for a VA audiologic examination with an appropriate medical professional to determine if a current hearing loss disability is present in one or both ears.  The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

If a hearing loss disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such disability had its onset in service or is otherwise etiologically related to service.  A full explanation should accompany any opinion expressed. 

4.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

a) Identify all psychiatric diagnoses present.  

b) For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to service or to any event of service origin.  

An explanation must be provided for any opinion expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the Veteran's claimed low back disability.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed low back disability had its onset in, or is otherwise related to, service, including the documented August 1968 in-service injury.

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service low back symptoms reported by the Veteran.

6.  Obtain a VA addendum opinion, or schedule a new VA respiratory examination if deemed appropriate, to clarify whether it is at least as likely as not that any currently-diagnosed respiratory disorder, to include, but not limited to, bullous emphysema with extensive bilateral apical pleuroparechymal chronic changes, is related to service or to any incident of service origin.  

7.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






